Citation Nr: 0618947	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and L.D.C.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for PTSD 
and assigned a 30 percent disability evaluation effective 
from April 8, 2003.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on March 7, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, including VA treatment records and private medical 
records, which were not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in March 2006.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; and, difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in April 2003 
in connection with his claim for service connection.  
However, the Board acknowledges that the RO did not provide 
the veteran with notice of the information or evidence needed 
to substantiate his claim for a higher initial evaluation 
prior to the initial rating decision in July 2003, which 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation effective from April 8, 2003.  The 
veteran filed his notice of disagreement (NOD) in January 
2004 in which he disagreed with the initial evaluation 
assigned for his PTSD.  Thus, the appeal of the assignment of 
the initial evaluation arises not from a "claim" but from 
an NOD filed with the RO's initial assignment of a rating.  
Nevertheless, the RO did send the veteran a letter in March 
2005 in connection with the issue of a higher initial 
evaluation, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the March 2005 letter about the information and evidence that 
is necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the letter stated that, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the July 2004 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the July 
2004 SOC provided the veteran with the schedular criteria 
used to evaluate his service-connected PTSD, namely 
Diagnostic Code 9411.

In addition, the RO notified the veteran in the March 2005 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also informed the veteran that it was his 
responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher initial evaluation, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to a higher initial evaluation for his PTSD.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in June 
2003 and January 2006, and he was provided the opportunity to 
testify at a March 2006 hearing before the Board.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

The July 2003 rating decision currently on appeal granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective from April 8, 2003.  A 
January 2005 rating decision later assigned a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 effective 
from September 14, 2004 to October 31, 2004.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
30 percent for PTSD.  The medical evidence of record does not 
show the veteran to have occupational and social impairment 
with reduced reliability and productivity.  The veteran has 
not been shown a flattened affect.  The Board acknowledges 
the private medical records dated in September 2003 noting 
that his affect was blunted to flat as well as the VA medical 
records dated in October 2005 indicating that the veteran's 
affect was constricted.  However, VA medical records dated in 
both May 2003 and September 2004 noted that his affect was 
appropriate, and VA medical records dated in May 2004 
indicated that the veteran's affect was somewhat low, but 
still reactive.  

In addition, the medical evidence of record does not show the 
veteran to have circumstantial, circumlocutory, or stereo-
typed speech.  VA medical records dated in May 2003 indicated 
that his speech was clear, and the June 2003 VA examiner 
stated that the veteran's speech was clear and coherent 
without blocking, flight of ideas, or loosening of 
associations.  It was also noted that he did not have 
tangentiality or circumstantiality.  Similarly, VA medical 
records dated in May 2004 indicated that the veteran's speech 
was coherent, and VA medical records dated from October 2005 
to January 2006 noted that his speech was clear and 
expressive.

Moreover, the veteran does not have impairment of short- and 
long-term memory. VA medical records dated in May 2003 
documented his memory as being grossly intact, and the June 
2003 VA examiner commented that the veteran had an intact 
memory for immediate, recent, and remote events.  Private 
medical records dated in September 2003 also noted that the 
veteran's recent, remote, and immediate memory were not 
impaired, and VA medical records dated in September 2004 
indicated that there were no memory deficits.  

Similarly, the veteran has not been shown to have impaired 
judgment or impaired abstract thinking.  The Board 
acknowledges the VA medical records dated in May 2003 as well 
as the private medical records dated in September 2003 
indicating that his judgment and insight appeared limited.  
However, the VA medical records dated in May 2003 also noted 
that the veteran's cognition was grossly intact with average 
intellect, and his thought process was considered to be 
logical and goal directed.  In addition, the June 2003 VA 
examiner stated that the veteran had good insight into his 
problems as well as good judgment, and VA medical records 
dated in May 2004 noted that his judgment was fair.  VA 
medical records dated in September 2004 also noted that there 
was no evidence of a thought disorder and that his judgment 
and insight were appropriate, and VA medical records dated 
from November 2005 to January 2006 indicated that the 
veteran's thoughts were lucid and coherent and that his 
neurocognitive functioning was grossly within normal limits.

Additionally, the medical evidence of record does not 
demonstrate that the veteran has had difficulty in 
establishing and maintaining effective work and social 
relationships.  In fact, private medical records dated in 
September 2003 indicated that he has been married to his 
current wife for over fourteen years.  

The Board further notes that the June 2003 VA examiner 
commented that the severity of the veteran's PTSD was mild 
with only mild difficulty in social and occupational 
functioning.  VA medical records dated in September 2004 also 
indicated that the veteran was psychiatrically stable.  In 
addition, the Board would observe that the veteran has been 
assigned Global Assessment of Functioning (GAF) scores 
ranging between 38 and 65.  A GAF score of 31 to 40 indicates 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score between 
41 and 50 reflects serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score ranging from 51 to 60 contemplates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61 to 70 represents some mild symptoms. See 38 C.F.R. §§ 
4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).  

While the Board has considered the degree of functioning as 
evidenced by this reported scale score, it is but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by these reported scales, 
the Board concludes that the veteran has not been shown to 
have occupational and social impairment with deficiencies in 
most areas.  Accordingly, the Board finds that the schedular 
criteria for the next higher 50 percent disability evaluation 
have not been met.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
a higher initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, VA medical records dated in May 2003 
noted that the veteran was currently employed.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


